DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 09/10/2021 in response to Non-Final Rejection mailed 06/24/2021.   Claims 1-5, 7-18, 20, and 21 are pending in the application. As such, Claims 1-5, 7-18, 20, and 21 have been reconsidered and examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative James Olsen (Reg. No. 75,750) on 11/12/2021.

Please amend claims 1 and 6 as follows:
With respect to claim 1, replace:
 a voice command device to ignore audio content of the buffered media stream based on the time stamp for each of the one or more identified trigger words while the buffered media stream is played.”   
with 
“1. (Currently Amended) A computer-implemented method for ignoring trigger words in streamed media content, the method comprising:accessing a buffered media stream of media content in advance of playing the media stream;identifying one or more trigger words in the media content of the buffered media stream;generating a time stamp for each of the one or more identified trigger words in relation to a play time of the media content of the buffered media stream; andinstructing, a predetermined time prior to playing the media content, a voice command device to ignore audio content of the buffered media stream based on the time stamp for each of the one or more identified trigger words while the buffered media stream is played.”

With respect to claim 6, cancel claim 6.



Response to Amendment
4.         The response filed on 09/10/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-5, 7-18, 20, and 21 have been examined.  

Response to Arguments 
5.         In view of both, Applicant’s authorized Examiner’s amendment directed to independent Claim 1 and cancellation of dependent Claim 6, and Applicant’s amendments to independent Claims 11, and 20 from the response filed 09/10/2021, the previous rejections of Claims 1-8, 10-17, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al., (U.S. Patent Application: 2014/0207450) already of record, in view of Argyropoulus et al., (U.S. Patent: 10,586,534) as cited in IDS filed 05/10/2021, and hereinafter referred to as LAVOIE and ARGYROPOULOS, are respectfully reconsidered and withdrawn. 

Allowable Subject Matter
6.	The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-5, 7-18, 20, and 21 are found allowable over the prior art of record for at least the following rationale. 
Closest Prior Art: 
At best, LAVOIE evidences functionalities to permit, see e.g., accessing media stream 107 from content provider 105, (see e.g., LAVOIE paras. 26, 27, Fig. 1). LAVOIE further teaches, see e.g., Text blacklist Annotator 110 to identify and annotate trigger word(s) as inappropriate or offensive with associated timestamp, (see e.g., LAVOIE par. 29, Figs. 1, 5). 
(for more than 50 % of the time interval [ wwEndTime - 0.5 * ( wwEndTime - wwStartTime ) , wwEndTime ] ) THEN IGNORE WAKE – WORD ELSE IF WAKE - WORD == DETECTED AND ERIE_FLAG = FALSE (for more than 50 % of the time interval [ wwEndTime - 0.5 * ( wwEndTime - wwStartTime ) , wwEndTime ] ) THEN ACCEPT WAKE – WORD…”, (See e.g., ARGYROPOULOS, Col. 13, Lines 35-43, Figs. 5, 6).
Notwithstanding, LAVOIE and ARGYROPOULOS’ teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in amended independent Claims 1, 11, and 20 as specifically recited.
Similarly, dependent Claims 2-5, 7-10, 21; and 12-18, further limit allowable independent Claims 1, and 11 correspondingly, and thus said claims are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
7.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Michaely et al., (A. H. Michaely, X. Zhang, G. Simko, C. Parada and P. Aleksic, "Keyword spotting for Google assistant using contextual speech recognition," 2017 IEEE Automatic Speech Recognition and Understanding Workshop (ASRU), 2017, pp. 272-278), discloses “…a novel keyword spotting (KWS) system that uses contextual automatic speech recognition (ASR). For voice-activated devices, it is common that a KWS system is run on the device in order to quickly detect a trigger phrase (e.g. “Ok Google”). After the trigger phrase is detected, the audio corresponding to the voice command that follows is streamed to the server. The audio is transcribed by the server-side ASR system and semantically processed to generate a response which is sent back to the device…allows the user to speak seamlessly, without pausing between the trigger phrase and the voice command. (See e.g., Michaely et al., Abstract).
 Please, see for additional references PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656